internal_revenue_service release number release date ow apr uil code department of the treasury taxpayer_identification_number form_990 tax_year s ended person to contact id number contact numbers telephone fax certified mali - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service tas if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication report of examination letter rev catalog number 34809f form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended organization issue should o retain its exempt status under sec_501 as an organization described in sec_501 because it inured to the benefit of f facts organizing documents in in addition the trustee shall distribute a total of the organization was created with a declaration of trust by f1 and f2 each being a the o founder and trustee on d the trust was created for the purpose of establishing an organization which is described in sec_501 and sec_509 the trust instrument also provides that the founder renounces any power to determine or control by alteration amendment revocation termination or other wise the income or principle of the trust estate addition the trust instrument also provides that the founder renounces any interest either vested or contingent including any reversionary_interest or possibility of reverter in the income or principle of the trust estate the trust document provides that it will be organized and at all times thereafter operated exclusively to support or benefit as defined by sec_1_509_a_-4 one or pursuant to the declaration of trust each year the more publicly supported organizations of the adjusted_net_income of the trust to the named primary trustee shall distribute percent charity or to the primary charity as income to one or more of the organizations listed on schedule a directed by a majority of the board_of directors the board schedule a contains a list of organizations the declaration provides that it shall comply with all other requirements of sec_509 no part of the net_earnings of the trust shall inure to the benefit of any individual and no part of the activities of this trust shall consist of carrying on propaganda or otherwise attempting to influence legislation or of participating in or intervening in including the publications or distribution of statements any political campaign on behalf of any candidate for public_office notwithstanding any other provision hereof the declaration provides that the trust shall not conduct or carry on any activities not permitted to be conducted or carried on by an organization which is tax exempt or by an organization that receives donations which are deductible from taxable_income to the extent allowed by the provisions of the code and other applicable legislation and regulations as they now exist or may hereafter be amended according to the declaration the board is to be initially comprised of five members determined as follows of the trust’s net form 886-acev page -1- department of the treasury - internal revenuc service_department of the treasury - internal_revenue_service form 886a explanation of items name of taxpayer schedule no or exhibit year period ended organization - one board member shall be appointed by p - one board member shall be one f1 - the initial remaining board members shall be f2 b1 and b2 upon winding up and the dissolution of the trust the remaining assets of the organization are to be distributed to a non-profit fund foundation or corporation which is organized and operated exclusively for charitable educational religious and or scientific purposes and which has established its tax-exempt status under c in the event that the trust does not obtain tax exempt status under c and a of the code the assets of the trust shail go to f1 or his designate of by power appointment as defined herein as a contingent_remainder the declaration provides that the membership of the board shall at all times be such that the original founder donor or other disqualified persons as defined in sec_4946 of the code does not control the board organizing documents d2 the organization filed form_1023 application_for recognition of exemption the organization checked the box for trust for type of organization the purpose of the organization as stated in the form_1023 is to distribute substantially_all of its income to and for_the_use_of various public_charities and to help the regional p1 the primary charity carry out its purposes and perform its function the funds will be used specifically of the net_income of the organization for the benefit of the arts program each year at least will be distributed to the primary charity the organizations board which includes a member appointed by the primary charity will with the governing board_of the primary charity establish the use of these distributions it is intended that the distribution will be used each year to carry out or fund a substantial and important program or function of the primary charity in addition of the net_income of the organization will be distributed each year at least among designated public_charities listed on schedule a of the organization indenture as determined by the organization’s board finally the organization may distribute the balance of the net_income or the principal to such of the designated charities as the organizations board may determine form_1023 also stated that since all of the assets and activities of the support_trust will be dedicated to organizations which are charitable religious or educational within the meaning of sec_501 of the code that the support_trust and its activities should be considered charitable religious or educational within the meaning of sec_501 of the code by letter dated d3 the organization was recognized by the service as exempt from federal_income_tax under sec_501 because it is described in sec_501 and classified as an organization that is not a private_foundation because it is described in sec_509 percent form 886-acrev page -2- department of the treasury - internal_revenue_service department of the treasury - internal_revenue_service form_886 a explanation of items schedule no or exhibit year period ended name of taxpayer organization the board as listed on form_1023 included members as follows f1 f2 bl b2 b3 representing primary charity it should be noted that the application_for exemption filed d2 listed b3 as the board member representing the primary charity however the declaration did not list b3 as a board member representing the primary charity it should be noted that the exemption application filed with the service by the organization contained financial information for the calendar_year ending for gifts grants and contributions and proposed budgets for the calendar_year the application did not however contain any information regarding the dollar_figure organization’s loan to l of dollar_figure which included dollar_figure and each year in p in in fl realized a large increase in the value of stocks he owned _ a master financial plan was prepared for the f1 and f2 the plan in f1 exercised his options and sold the stocks which resulted in a substantial gain response to one of p’s advertisements f1 contacted p about the possibility of assisting him and his wife in reducing their federal income taxes in addition to protecting their assets p and its affiliate ep proposed an array of strategies using a supporting_organization and various domestic and foreign entities and programs to meet the fi and f2 asset protection and wealth management objectives p sent a confirmation letter advising the f1 and f2 of a retainer fee of was required before a master financial plan could be prepared for them the f1 and f2 dollar_figure sent the dollar_figure consisted of the f1 and f2 establishing a charitable support organization into which they would deposit money and then take a corresponding charitable deduction on their federal_income_tax retum the money would then be invested with an offshore entity called i which supposedly was to generate a significant return for the charitable support organization the funds invested with i however were specifically earmarked to be returned to the f1 and f2 in the form of a home mortgage loan through a program administered by p called an emm program an implementation agreement was sent to the f1 and f2 f1 and f2 signed the agreement the in addition to setting up the organization declaration of trust was implemented creating o the implementation agreement also provided for the formation of various domestic and foreign form 886-acrev department of the treasury - internal_revenue_service page -3- form_886 a name of taxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended organization entities and programs to help implement the master financial plan and further the f1 and f2 asset protection wealth management and tax planning objectives estate_planning review of clients existing plan if any and or obtaining information and documents from client regarding trustees and beneficiaries preparation of complete estate plan including revocable_living_trust pour-over wills living wills durable powers of attorney and medical powers of attorney coordination with clients for the execution of the complete estate plan and preparation execution and filing of documents necessary to transfer if requested existing assets to living trusts family limited_partnership preparation of organizational documents including agreements and governmental agency forms filing documents with and payment of fees to the appropriate governmental agencies and preparing and filing transfer documents as needed for the funding of the family limited_partnership irrevocable_life_insurance_trust preparation of organizational documents including trust agreement and governmental agency forms obtaining information from client regarding independent trustees and beneficiaries filing of documents with the appropriate governmental agencies review and transfer if appropriate of existing insurance policies to insure compliance with estate and gift_tax requirements and coordination with insurance_companies to ensure proper ownership and beneficiary designations are made on existing and new insurance policies limited_liability_company - private_annuity agent preparation of organization documents including agreements and governmental agency forms filing of documents with and payment of fees to the appropriate governmental agencies preparing and filing transfer documents as needed for the funding of the llc this entity will serve as the agent for the transfer of stock to an international_business_corporation foreign variable_annuity coordination with foreign companies in providing applications issuing annuity_contract and preparing necessary forms for filing with appropriate governmental agencies private_annuity page -4- form 886-a mev department of the treasury - internal_revenue_service form_886 a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended organization preparation of purchase sale and annuity_payment documentation including calculation of proper payment amount and coordination with brokerages for the transfer of stock including preparation and filing of transfer documents as needed international_business_corporation coordination with foreign companies for preparation of organizational documents including agreements and governmental agency forms filing of necessary documents with and payment of first year registration fees to the appropriate governmental agencies preparation and issuance of share certificate to appropriate owner documentation of nomination and appointment of officers and directors obtaining due diligence from client necessary to open an account for the transaction of corporate business the provision of administrative services including the preparation of reports to the owner and other interested parties and the preparation and filing of asset transfer documents as needed supporting_organization preparation of organizational documents including the trust and governmental forms obtaining information and documents from the primary charity regarding its status and the specific program or activity to be supported filing of necessary documents with governmental agencies preparation and filing of documents as needed for the transfer of assets to the organization and correspondence with the irs as needed to obtain the proper determination of the tax exempt status of the organization pursuant to their master financial plan and at the direction of p and ep the fl and f2 funded the trust with dollar_figure in cash the funds were deposited into a brokerage account at for the o the o held their initial set up meeting the board members were named and asked if willing to serve the members were the members listed on the declaration of trust b1 the board member present in the meeting and she was appointed the representative of the primary charity was not not listed on the declaration as a board member from the initial meeting to the date of the initial examination interview in held meetings which usually lasted one to two hours in length the minutes showed two meeting dates were usually a two hour meeting on the first date and a second related two hour meeting on the next scheduled date the items addressed in the first meeting were usually carried over to the second meeting to give the board members time to think over the proposals on occasion the second meeting date consisted of follow-up phone calls to the board members in the meetings dated january land f1 phoned the board members to get consents to to p the board members were told transfer the dollar_figure the transfer was to invest in mortgages for ahigh yield for o b1 b2 and b3 voted yes this was the organization from form 886-a crcv page -5- department of the treasury - internal revenuc service form_886 a name of taxpayer explanation of items depastment of the treasury - internal_revenue_service schedule no or exhibit year period ended organization the first meeting in which the minutes mentioned b3 as a board member the minutes stated f2 also voted yes after f1 explained the transfer to her in person however no date was given f1 and f2 completed a loan application_for a mortgage loan entitled equity management mortgage with pm the purpose of the loan was to finance the purchase of property c for an amount of dollar_figure the organization stated they have an investment agreement with l however the copy was seized by the sec and not available for them to provide to the requesting agent f1 and f2 stated they have no investment agreement with p for the dollar_figure s tol a with interest on the unpaid principal at the rate corporation at the direction of p in return the organization received a promissory note in the organization transferred dollar_figure allegedly for investment purposes which i promised to pay the sum of dollar_figure of per annum pursuant to the terms of the promissory note i agreed to make annual continuing until installments of interest only on the unpaid principal beginning in which time the remaining unpaid principal and interest was to be paid in full none of the records of the meetings showed a discussion of the o loan of dollar_figure board approval of the loan was found in the meeting minutes contemporaneous with the transfer of the o funds to i the f1 and f2 also transferred dollar_figure that was part of their overall master financial plan investment in i and the f1 and f2 dollar_figure dollar_figure returned to the f1 and f2 in the form of a mortgage loan from l in the amount of dollar_figure which was used to close on the mortgage of the property c the loan from l was payable in f1 and f2 have not made any payments on the mortgage loan from years ata l from their brokerage account to i allegedly for a loss of income insurance_policy an amount equal to the organization’s loss of income policy was then to i no records of interest rate at 'f1 and f2 submitted a letter to dollar_figure from our charitable supporting_organization account receiving bank the beneficiary account name was i and the beneficiary account number i is an affiliate of stating please execute a wire transfer of p form 886-amev page -6- department of the treasury - internal_revenue_service department of the treasury - internal_revenue_service form_886 a explanation of items name of taxpayer schedule no or exhibit year period ended organization reported financial information interest on sale of otal revenue transfer fee for year tax_year tax_year tax_year total assets cash investments investments - other other assets total liabilities dollar_figure form 886-aev page -7- department of the treasury - internal_revenue_service no return filed for tax_year ending december the revenue of dollar_figure funds at deposited in the for the year and tax_year ending december and dollar_figure for the year _ the account name was o the dollar_figure is interest from the that was account in the name of support organization was form_886 a name of taxpayer department of the treasury ttaternal revenue service explanation of items schedule no or exhibit year petiod ended organization _ account via a wire transfer thru bank to i ho interest payments have been received because of the withdrawn from the are listed on the balance sheets as an since investment it is not substantiated by any investment detail specifically the form_990 return transfer of the i while the dollar_figure instructions request that investments be described including the book_value and an indication whether the investment is listed at cost or end-of year market_value and dollar_figure and dollar_figure respectively have been grants in the amount of dollar_figure and for made as further discussed below the following grants to charitable organizations have been made charities ipc all others not related to pc pc ty dollar_figure ly mi ty ty total ty dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figures dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure _s_ dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure al dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure _dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total f2 gave an explanation to the board_of the principle charity selection of the board members agreed to disperse funds as in the meeting of the pc ina meeting on march follows pdollar_figure the directors decided that no other meeting minutes were submitted after no further action should be taken by the board or payments made from the organization due to lack of funding accordingly no grants were approved by the board for department of the treasury - internal_revenue_service page -8- and no grants were in form 886-amev ree form_886 a name of taxpayet explanation of items department of the treasury internal_revenue_service schedule no ot exhibit year period ended organization dispersed for f1 and f2 were informed p were in receivership and all of the assets of the related clients were seized by the sec the organization had no further activity recorded in the minutes on law argument sec_501 exempts from federal_income_tax corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes of for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office regulation sec_1_501_c_3_-1 e provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose regulation sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals the words private_shareholder_or_individual refer to persons having a personal and private interest in the activities of the organization the term private_shareholder_or_individual is defined in regulation section big_number a c regulation sec_1 c -1 d gi provides an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirement of this subdivision it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests in 326_us_279 the united_states supreme court held that regardless of the number of truly exempt purposes the presence of a single substantial non-exempt purpose will preclude exemption under sec_501 see also 92_tc_1053 when an organization operates for the benefit of private interests such as designated individuals the creator or his family or persons directly or indirectly controlled by such private interests the organization by definition does not operate exclusively for exempt purposes 477_f2d_340 cir operating for the benefit of private parties who are not members of a charitable_class constitutes a substantial nonexempt purpose department of the treasury - internal_revenue_service page -9- form_886 -a ev - department of the treasury - internal_revenue_service form_886 a explanation of items name of taxpayer schedule no or exhibit year period ended organization church of scientology v united_states 412_f2d_1197 ct_cl the court in founding stated that loans to an organization’s founder or substantial_contributor can constitute inurement that is prohibited under sec_501 in that case the church made loans to its founder and his family and failed to produce documentation that demonstrated that the loans were advantageous to the church the church also failed to produce documentation to show that the loans were repaid significantly the court stated that the very existence of private source of loan credit from an organization’s earnings may itself amount to inurement of benefit in church of world peace inc v commissioner tcmemo_1994_87 aff'd af t r 2d ria cir the tax_court held that a church did not operate exclusively for religious purposes because the church facilitated a circular tax-avoidance scheme the facts showed that individuals made contributions to the church and claimed charitable_contribution deductions the court found that the church then returned the money to the individuals claiming that the payments were for housing allowances and reimbursement of expenses the court further found that such payments were in fact unrelated to the church’s operations in revrul_67_5 1967_1_cb_123 it was held that a foundation controlled by the creator’s family was operated to enable the creator and his family to engage in financial activities which were beneficial to them but detrimental to the foundation it was further held that the foundation was operated for a substantial non-exempt purpose and served the private interests of the creator and his family therefore the foundation was not entitled to exemption from federal_income_tax under sec_501 governments position the sec_501 tax exempt status of the o organization should be revoked because it is not operated exclusively for tax exempt purposes the facts show that the organization is not operated exclusively for a tax exempt charitable purpose rather the f1 and f2 have operated the organization for their own personal benefit f and f2 have also used the organization for tax_avoidance purposes the promotional material and the agreements that f1 and f2 entered into with p show that the fl and f2 established the organization to obtain tax benefits in the form of claiming deductions under sec_170 without relinquishing control of the funds that they claimed to have contributed to the organization the organization was funded with a contribution the amount of which was basedon f1 and f2’s estimated income in the year it was created of the approximately dollar_figure available was loaned to l leaving approximately dollar_figure donated to the foundation dollar_figure for charitable purposes the only collateral was a promise to pay i was to pay the foundation interest the foundation has not received any payments from i l again at the direction of p returned all of the orchestrated by p transferred the funds to l i through a scheme form page -10- department of the treasury - internal_revenue_service ev of the _ form_886 a name of taxpayet explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended organization in in these funds were transferred to i an organization funds loaned to i less expenses to f1 and f2’s in the form of a pm on a property owned by the interest fl and f2 funded the fl and f2’s the mortgages require the f1 and f2’sto pay trust with dollar_figure controlled by p in an unsecured transaction contemporaneous with this transfer the f1 and f2 from their personal brokerage account to i shortly also transferred an additional dollar_figure after the transfer of these funds to i another entity controlled by p l transferred an amount back to f1 and f2 in the form of a mortgage loan to equal to these two amounts dollar_figure finance the purchase of a property to date the organization reported receiving a total of from i on payment on the dollar_figure note for the year and dollar_figure for dollar_figure only the timing of the transactions and other evidence in the administrative file shows that these transactions were prearranged by p as part of a master financial plan devised to help the f1 and f2 avoid the payment of taxes both i who received the funds from the organization and l who returned all of the funds to the i in the form of a mortgage loan were controlled by p the wire transfers mortgage loan application promissory note and fund transfer requests all evidence that the transfer of funds to i and the loan from l to the f1 and f2 were all intricately linked together as a part of a plan put together by p for their benefit since the organization’s formation while being funded with approximately dollar_figure dollar_figure has been disbursed for charitable purposes no other disbursements have been made an organization is described in sec_501 only if no part of its net_earnings inures to the benefit of any private shareholder the inurement prohibition is designed to insure that charitable assets are dedicated to exclusively furthering public purposes an organization is not operated exclusively for exempt purposes if its net_earnings inure to the benefit of private shareholders or individuals a gift to a charitable_organization must be a voluntary transfer of money or property without the receipt of adequate_consideration made with charitable intent 490_us_680 to claim a deduction under sec_170 a donor must surrender dominion and control_over the gift 202_f3d_1093 cg cir f1 and f2 transferred assets to the organization and claimed a deduction under sec_170 a charity’s assets are required to be irrevocably dedicated to charitable purposes sec_1_501_c_3_-1 the inurement prohibition serves to prevent the individuals who operate the charity from siphoning off any of a charity’s income or assets for personal_use by returning assets to the f1 and f2 the organization breached the dedication requirement and its net_earnings have inured to the benefit of the f1 and f2 although the inurement prohibition is stated in terms of net_earnings it applies to any of a charity’s assets that serve the interests of its private shareholders 505_f2d_1068 cir the purported investment in pm which was transferred to l and then loaned back to the f1 and f2 served the financial interests of the f1 department of the treasury internal_revenue_service form 886-a cev page -11- form 886a name of taxpayer explanation of items department of the treasury - internal_revenue_service schedule no ot exhibit year period ended organization western catone lr e---v and f2 l and or p even if the transfer to pm was an investment when a charity’s investments are decided in part by the needs of private interests the charity is not operating exclusively for exempt purposes 73_tc_196 aff'd 631_f2d_736 cir in this case the f1 and f2 used the organization to facilitate a circular tax_avoidance scheme church of world peace v commissioner tcmemo_1994_87 the organization’s assets served private interests and the organization was operated as part of a tax_avoidance scheme tax_avoidance schemes do not further an exempt_purpose 588_fsupp_693 d d c the organization which is controlled by the f1 and f2 is operated to enable the f1 and f2 to engage in financial activities which are beneficial to them and or entities with whom they are transacting business but detrimental to the organization accordingly it is operated for a substantial non-exempt purpose see revrul_67_5 the organization’s net_earnings have inured to the benefit of insiders sec_1 a - c ginsburg v commissioner 46_tc_47 the very presence of a private source of joan credit may amount to inurement 412_f2d_1197 ct_cl 71_tc_102 loans to disqualified persons promote private rather than charitable purposes 31_tc_1217 conclusion accordingly the organization’s status as an organization described under sec_501 should be revoked because it did not operate exclusively for exempt purposes because its assets inured to and served the private interest of its creators page -12- form 886-a crev department of the treasu ry - internal_revenue_service pe form_886 a name of taxpayet explanation of items department of the treasury - internal_revenue_service schedule no or exhibit year period ended organization redaction legend o organization f1 founder husband trustee board member f2 founder wife trustee board member d date d2 date d3 date pc primary charity b1 board member b2 board member b3 board member designated by pc pp promoter advisor l financial entity related to p ep estate_planning affiliate of p offshore investment firm pm mortgage company controlled by p c real_estate property form 886-a crev page -13- department of the treasury - internal_revenue_service ee department of the treasury internal_revenue_service te_ge eo examination fulton street room brooklyn ny tax_exempt_and_government_entities_division uil date mar taxpayer_identification_number person to contact identification_number contact telephone number last date for filing a pleading with the tax_court the claims_court or the united_states district_court for the district columbia dear this is a final adverse determination_letter as to o’s exempt status under sec_501 of the internal_revenue_code recognition of your exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 is retroactively revoked effective date for the following reasons you have not demonstrated that you are operated exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 you are not a charitable_organization within the meaning of sec_1_501_c_3_-1 you operate substantially for non-exempt purposes you are not an organization which operates exclusively for one or more of the exempt purposes which would qualify it as an exempt_organization contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1041 these returns should be filed with the appropriate service_center for the year ending and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must file a pleading seeking a declaratory_judgment in the united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia before the day after the date this final_determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing pleadings for declaratory judgments and refer to the enclosed publication you may write to these courts at the following addresses united_states tax_court second street nw washington d c united_states court of federal claims madison place nw washington d c united_states district_court for the district of columbia constitution avenue nw washington d c - you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or writing to internal_revenue_service taxpayer_advocate services taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations enclosure publication ce
